In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1381V
                                   Filed: November 27, 2017
                                        UNPUBLISHED


    WOGAYEHU DUBALE,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Guillain-
                                                             Barre Syndrome (GBS)
    SECRETARY OF HEALTH
    AND HUMAN SERVICES,

                       Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Ilene Clair Albala, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On October 24, 2016, Wogayehu Dubale (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered Guillain-
Barré syndrome (“GBS”) as a result of an influenza (“flu”) vaccine he received on
October 6, 2015. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

        On November 15, 2017, a ruling on entitlement was issued, finding petitioner
entitled to compensation. On November 22, 2017, respondent filed a proffer on award
of compensation (“Proffer”) indicating petitioner should be awarded $165,000.00 for his
pain and suffering, and $223,132.36 to satisfy the State of California Medicaid lien.
Proffer at 1-2. In the Proffer, respondent represents that petitioner agrees with the

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffered award. Based on the record as a whole, the undersigned finds that petitioner
is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards the
following:

    A. A lump sum payment of $165,000.00, in the form of a check payable to
       petitioner, Wogayehu Dubale.

    B. A lump sum payment of $223,132.36, representing compensation for
       satisfaction of the State of California Medicaid lien, payable jointly to
       petitioner and

                                 Department of Health Care Services
                                 Recovery Branch – MS 4720
                                 P.O. Box 997421
                                 Sacramento, CA 95899-7421

        Petitioner agrees to endorse this check to the State of California.

        These amounts represent compensation for all damages that would be available
under § 300aa-15(a). The clerk of the court is directed to enter judgment in accordance
with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                    )
WOGAYEHU DUBALE                     )
                                    )
            Petitioner,             )
                                    )                No. 16-1381V
 v.                                 )                Chief Special Master Dorsey
                                    )                ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

                       PROFFER ON AWARD OF COMPENSATION

       On November 15, 2017, Chief Special Master Dorsey issued an Order finding that

petitioner’s case was entitled to vaccine compensation for her Guillain-Barré syndrome (“GBS”).

The parties submit the following proffer on compensation.

I.     Items of Compensation

       A.      Pain and Suffering

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $165,000.00, which represents all elements of compensation to which petitioner

would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

       B.      Medicaid Lien

       Respondent proffers that petitioner should be awarded funds to satisfy the State of

California Medicaid lien in the amount of $223,132.36, which represents full satisfaction of any

right of subrogation, assignment, claim, lien or cause of action the State of California may have
against any individual as a result of any Medicaid payments the State of California has made to

or on behalf of petitioner from the date of his eligibility for benefits through the date of judgment

in this case as a result of his vaccine-related injury, under Title XIX of the Social Security Act.

Petitioner agrees.

II.        Form of the Award

           Respondent proffers and petitioner agrees that an award of compensation include the

following elements:

           A.       A lump sum payment of $165,000.00, in the form of a check payable to

      petitioner.

           B.       A lump sum payment of A lump sum payment of $223,132.36, representing

compensation for satisfaction of the State of California Medicaid lien, payable jointly to

petitioner and

                                  Department of Health Care Services
                                  Recovery Branch – MS 4720
                                  P.O. Box 997421
                                  Sacramento, CA 95899-7421

Petitioner agrees to endorse this check to the State of California.

           Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                 Respectfully submitted,

                                                 CHAD A. READLER
                                                 Principal Deputy Assistant Attorney General




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                  2
                           C. SALVATORE D’ALESSIO
                           Acting Director
                           Torts Branch, Civil Division

                           CATHARINE E. REEVES
                           Deputy Director
                           Torts Branch, Civil Division

                           ALEXIS B. BABCOCK
                           Assistant Director
                           Torts Branch, Civil Division

                           s/ Ilene Albala
                           ILENE ALBALA
                           Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Ben Franklin Station
                           Washington, D.C. 20044-0146
                           Direct dial: (202) 616-3655

Dated: November 22, 2017




                              3